Filed:   December 19, 2001

                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                             No. 00-7681
                           (CA-00-196-3-V)



Ana Marie Kurfees,

                                                Plaintiff - Appellant,

           versus


U.S. Immigration & Naturalization Service,

                                                 Defendant - Appellee.



                              O R D E R



     The court amends its opinion filed October 24, 2001, as

follows:

     On the cover sheet, section 1 -- The status is changed from

“UNPUBLISHED” to “PUBLISHED.”

     On the cover sheet, section 6 -- The section is changed to

read “Affirmed by published opinion.      Chief Judge Wilkinson wrote

the opinion, in which Judge Widener and Judge Williams joined.”

     On page 2, section 2 -- the reference to use of unpublished

opinions as precedent is deleted.
                                 - 2 -




     On page 2, first line of opinion -- “PER CURIAM” is changed to

read “WILKINSON, Chief Judge.”

                                         For the Court - By Direction




                                         /s/ Patricia S. Connor
                                                  Clerk
PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

ANA MARIE KURFEES,
Plaintiff-Appellant,

v.
                                                               No. 00-7681
U. S. IMMIGRATION &
NATURALIZATION SERVICE,
Defendant-Appellee.

Appeal from the United States District Court
for the Western District of North Carolina, at Charlotte.
Richard L. Voorhees, District Judge.
(CA-00-196-3-V)

Argued: September 28, 2001

Decided: October 24, 2001

Before WILKINSON, Chief Judge, and WIDENER and
WILLIAMS, Circuit Judges.

_________________________________________________________________

Affirmed by published opinion. Chief Judge Wilkinson
wrote the opinion, in which Judge Widener and Judge
Williams joined.

_________________________________________________________________

COUNSEL

ARGUED: Michele Mary Rocawich, SUSMAN & ASSOCIATES,
Chicago, Illinois, for Appellant. Robbin Kinmonth Blaya, Office of
Immigration Litigation, Civil Division, UNITED STATES DEPART-
MENT OF JUSTICE, Washington, D.C., for Appellee. ON BRIEF:
Barbara Ann Susman, Carol Lynn Pelton, Jonathan Peter Gundlach,
SUSMAN & ASSOCIATES, Chicago, Illinois, for Appellant. Stuart
E. Schiffer, Acting Assistant Attorney General, Linda S. Wendtland,
Assistant Director, Office of Immigration Litigation, Civil Division,
UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Appellee.

_________________________________________________________________




OPINION

WILKINSON, Chief Judge:

Plaintiff Ana Marie Kurfees filed a habeas corpus petition in fed-
eral district court challenging her deportation. The court dismissed her
petition for lack of jurisdiction. Because Kurfees failed to exhaust her
administrative remedies before proceeding to the district court, we
affirm.

I.

Plaintiff Ana Maria Kurfees is a native and citizen of Peru who
entered the United States illegally in 1985 and currently resides in
Charlotte, North Carolina. In June 1988, Kurfees married a United
States citizen. The following summer, Kurfees went to Peru to obtain
her visa as required by the existing regulations. When interviewed in
Peru in October 1989, Kurfees stated that her purpose in applying for
a visa was to reunite with her husband. Kurfees returned to the United
States in February 1990 and was granted the status of conditional resi-
dent for up to two years.

Shortly after her return, Kurfees discovered her husband had fallen
into debt and taken up with other women. Kurfees decided to move
in with her husband's grandparents and file for divorce. Two years
later, Kurfees requested permanent resident status. However, on Octo-
ber 5, 1992, Kurfees' request for permanent resident status was
denied and her conditional status was terminated. The INS also issued

                   2
an Order to Show Cause ("OSC"), requiring Kurfees to appear at a
hearing and demonstrate why she should not be deported based on the
change in her residency status.

In October 1992, Kurfees moved from Salisbury, North Carolina to
Charlotte, North Carolina. Kurfees claimed she stayed with friends
for her first few months in Charlotte and did not have a forwarding
address to give to the INS. Kurfees' former roommate in Salisbury
was supposed to inform Kurfees if any mail came for her. The INS
mailed the OSC to the Salisbury address where it was signed for by
a person Kurfees claims not to know. Kurfees argues that she did not
receive the OSC at that time and did not know about the hearing.

On March 5, 1993, the Immigration Court ordered Kurfees
deported in absentia. Kurfees had until March 23, 1993 to appeal that
order to the Board of Immigration Appeals ("BIA "). Kurfees finally
received the OSC notice, but the time in which to file an appeal had
expired.

Kurfees sought counsel and filed a Motion to Reopen on Septem-
ber 26, 1996, claiming no notice of the deportation hearing. On Janu-
ary 21, 1997, that motion was denied because the Immigration Judge
("IJ") noted that it was Kurfees' duty to notify the court of her change
of address. On February 19, 1997, Kurfees contends she filed an
appeal with the BIA which she claims was dismissed. However, Kur-
fees was unable to produce a copy of the dismissal of the appeal and
the Government states that there is no record of the filing or rejection
of the appeal by the BIA.

On May 28, 1997, Kurfees was married again to a United States
citizen. On June 3, 1997, Kurfees' husband filed a Petition for Alien
Relative on his wife's behalf. The INS placed Kurfees under supervi-
sion on June 16, 1999.

In February 2000, Kurfees asked the INS to join in a Motion to
Reopen her case. The INS denied her request, but did acknowledge
that Kurfees' second marriage was bona fide. On April 14, 2000, Kur-
fees filed a Request to Stay Deportation Proceedings and Motion to
Reopen, asking the INS to stay her deportation, grant a hearing, and
vacate the IJ's deportation order. The INS declined.

                  3
On May 1, 2000, Kurfees filed a petition for writ of habeas corpus
in the United States District Court for the Western District of North
Carolina. Kurfees argued that the IJ failed to establish that she was
deportable "by clear, unequivocal and convincing evidence," as
required by 8 U.S.C. § 1252b(c)(1). The INS responded that the dis-
trict court lacked subject matter jurisdiction over the appeal.

The district court determined that it lacked jurisdiction to review
Kurfees' habeas petition because Kurfees had failed to exhaust her
administrative remedies. Kurfees appeals.

II.

A.

Judicial review of immigration proceedings is generally governed
by the Immigration and Naturalization Act ("INA "). In 1996, two
amendments to the INA were passed that significantly restricted judi-
cial review of immigration decisions. To determine whether the dis-
trict court had jurisdiction over Kurfees' habeas corpus petition, we
are first required to determine which statute or amendment governs
judicial review of this case.

Prior to the 1996 amendments to the INA, judicial review of most
administrative actions was governed by INA § 106 (8 U.S.C. § 1105a
(repealed 1996)), which directed that the exclusive procedure for judi-
cial review of final orders of deportation was through the court of
appeals. See Reno v. American-Arab Anti-Discrimination Comm., 525
U.S. 471, 476 (1999). Aliens facing exclusion and those held in cus-
tody pursuant to an order of deportation were allowed to obtain judi-
cial review through habeas corpus proceedings. See 8 U.S.C.
§ 1105a(a)(10) (repealed 1996). Aliens could also challenge INS
detention or deportation proceedings through a petition for habeas
corpus pursuant to 28 U.S.C. § 2241.

The judicial review framework changed somewhat when the
Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA")
was passed by Congress. See Mayers v. INS, 175 F.3d 1289, 1292
(11th Cir. 1999). AEDPA limited the ability of certain aliens con-

                   4
victed of crimes to bring habeas corpus petitions. Id. Then, Congress
passed the Illegal Immigration Reform and Immigrant Responsibility
Act of 1996 ("IIRIRA") on September 30, 1996. This statute put in
place an entirely new review process. See 8 U.S.C.A. § 1252 (West
2001). The effective date of IIRIRA was April 1, 1997. IIRIRA estab-
lished some transitional rules that applied to all cases that commenced
prior to the effective date of IIRIRA and in which a final order of
deportation was entered at least 30 days after IIRIRA was passed. See
Mayers, 175 F.3d at 1293 n.4. Essentially, under the transitional rules,
judicial review takes place without regard to IIRIRA amendments
except in the case of some criminally-deportable aliens. Id. at 1293.

Because Kurfees was ordered deported in absentia on March 5,
1993, her case was pending prior to the effective date of IIRIRA.
Therefore, she is not governed by the judicial review provisions of
IIRIRA. Rather, her case is governed by the pre-IIRIRA rules.1
                                                             1

B.

We now turn to the pre-IIRIRA rules to determine if they limit the
availability of judicial review in this case. Section 106(c) of the INA
states that "[a]n order of deportation or of exclusion shall not be
reviewed by any court if the alien has not exhausted the administra-
tive remedies available to him as of right under the immigration laws
and regulations . . . ." 8 U.S.C. § 1105a(c) (repealed 1996). Thus, the
statute imposes an exhaustion requirement on Kurfees.

By not appealing her 1993 deportation order and the 1997 denial
_________________________________________________________________

1 The district court determined that Kurfees was subject to the transi-
tional rules enacted under IIRIRA because her proceeding commenced
prior to the effective date of IIRIRA, and a final order of deportation (the
denial of the motion to reopen by the IJ) was entered more than thirty
days after the enactment of IIRIRA. However, the INS argues that a final
order of deportation may only be entered by the BIA. We see no need
to decide whether the IJ's denial of the motion to reopen is a final order
of deportation because the result is the same in this case. Even under the
transitional rules, review is governed by the pre-IIRIRA rules. The only
difference between the pre-IIRIRA rules and the transitional rules con-
cerns review for criminally-deportable aliens, which Kurfees is not.

                   5
of the Motion to Reopen first to the BIA and subsequently to this
court, Kurfees failed to exhaust the administrative remedies available
to her. She cannot now attempt to bypass the administrative process
by bringing a habeas corpus action in the district court. It is well set-
tled that parties must exhaust their administrative remedies before fil-
ing suit in federal court. See McCarthy v. Madigan, 503 U.S. 140,
144-45 (1992). Moreover, where Congress has explicitly mandated
exhaustion, as it has in INA § 106(c), the Supreme Court has held that
the requirement must be enforced. Id. at 144. And we have held that
district courts lack jurisdiction over the claims of aliens who failed to
exhaust their administrative remedies as required by § 1105a(c). See
Gallanosa v. United States, 785 F.2d 116, 119 (4th Cir. 1986).22

While upholding the exhaustion requirement may seem strict in an
individual case, exhaustion serves the twin purposes of protecting
administrative agency authority and promoting judicial efficiency.
The BIA was not given the opportunity to review the case because
Kurfees neglected to appeal. The exhaustion doctrine embodies a pol-
icy of respect for administrative agencies, which allows them to carry
out their responsibilities and "to discover and correct [their] own
errors." McKart v. United States, 395 U.S. 185, 195 (1969). A rule
that allowed parties to circumvent the administrative process under
the circumstances of this case would undermine agency functions and
clog the courts with unnecessary petitions. The rules are clear: before
proceeding to federal court, an alien must exhaust his or her adminis-
trative remedies. Kurfees failed to exhaust. Therefore, the district
court correctly determined that it lacked jurisdiction to review her
petition.

C.

Kurfees argues that judicial review of her claims remains available
_________________________________________________________________

2 Because we have determined that the district court lacked jurisdiction
as a result of Kurfees' failure to exhaust, we need not determine whether
the district court correctly interpreted our decision in Bowrin v. INS, 194
F.3d 483 (4th Cir. 1999). The district court viewed this case as establish-
ing that AEDPA's repeal of the habeas provision at INA §106(a)(10) did
not preclude judicial review of habeas petitions brought pursuant to 28
U.S.C. § 2241.

                  6
despite the exhaustion requirement for two reasons. First, Kurfees
claims she did not fail to exhaust, but instead procedurally defaulted.
She asserts that habeas corpus review is available to aliens who have
procedurally defaulted. However, Kurfees fails to offer any support
for this assertion. Kurfees' reliance on Flores-Miramontes v. INS, 212
F.3d 1133 (9th Cir. 2000), is misplaced because that case dealt with
a procedural default by a criminally-deportable alien who faced cate-
gorical bars to judicial review not applicable to Kurfees. If we were
to allow Kurfees to bring her petition by terming it "procedural
default," we would be sanctioning the intentional circumvention of
the administrative process. This would in turn weaken the effective-
ness of the INS by encouraging petitioners to ignore its procedures.
See, e.g., McCarthy, 503 U.S. at 146.

Second, Kurfees asserts that her failure to exhaust did not preclude
the district court from reviewing her petition because she is raising a
"substantial constitutional question." See Gallanosa, 785 F.2d at 120.
We have recognized an exception to the exhaustion requirement for
certain constitutional claims. See id.; Farrokhi v. INS, 900 F.2d 697,
700-01 (4th Cir. 1990). However, we agree with the district court that
Kurfees' constitutional challenges to her deportation order are proce-
dural challenges that could have been addressed by the BIA. This
exception to the exhaustion requirement has never been extended to
these types of procedural claims. See Gallanosa, 785 F.2d at 120-21;
Farrokhi, 900 F.2d at 701.

III.

Kurfees had the opportunity to appeal the denial of her motion to
reopen to the BIA, but failed to do so. We cannot now allow Kurfees
to bypass the administrative process she rejected by bringing her
claims to the federal courts. The exhaustion doctrine is guided by the
idea "that agencies, not the courts, ought to have primary responsibil-
ity for the programs that Congress has charged them to administer."
McCarthy, 503 U.S. at 145. Congress has specifically required aliens
to exhaust their administrative remedies before going into federal
court. See 8 U.S.C. § 1105a(c). We are bound to follow that decision.

For the foregoing reasons, the judgment of the district court is

AFFIRMED.

                  7